Title: From Thomas Jefferson to De Vernon, 25 August 1786
From: Jefferson, Thomas
To: Vernon, M. de



ce 25me. Aout 1786.

Par les papiers que M. de Vernon a eu la bonté de me remettre il me semble que le tresor du Congrés lui devoit 4691 7/90 Dollars de principal, et 281. Dollars d’interet au fin de l’année passée; et que le tresor de l’etat de Virginie lui devoit 1823£.5s.4d. principal et 632£.16s. interet au meme jour. Ces sommes valent ensemble 70,315 livres tournois. Pour determiner la valeur du papier-monnoie on a cherché à quel prix, en argent blanc, ce papier-monnoie a eté acheté et vendu à chaque année et à chaque mois de l’an. On a fixé ladessus une table des vrais valeurs selon laquelle on paie tout le monde. La valeur des effets en papier de M. de Vernon ayant eté reglée par cette table, il n’y a aucun moyen de la changer.
M. Jefferson croit qu’il seroit mieux de laisser les lettres de procuration en blanc, et de prier M. Bannister d’y mettre le nom d’un procureur sur lequel on peut conter. Il se chargera de faire cette priere à M. Bannister et aussi pour qu’il continue d’y surveiller luimeme. M. Jefferson se chargera toujours de faire passer les lettres, instructions &c. de M. Vernon.
M. Jefferson a l’honneur de souhaiter le bon jour à M. de Vernon et de lui renouveller l’offre de ses services.
